\OOO\]O\UI-I>LJON>-‘

N[\)NNN[\)[\)h-l>-o>-l)dr-\>_lr-lr-\r-\»-l
O\UILUJN>-JO\OOO\]O\UI-PUJN’_‘O

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 1 of 10

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JON CROSSLAND, an individual CASE NO. 2:18-cv-Ol422-RSL
Plaintiff, STIPULATED
PROTECTIVE ORDER
v.
W]DEORBIT, [NC.,
Defendant.

 

 

 

l. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Proteetive Order. The
parties acknowledge that this agreement is consistent With LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively entitle

parties to file confidential information under seal.

STIPULATED PROTECTIVE ORDER - l

 

\OOO\]O\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 2 of 10

 

2. “CONFIDENTIAL” MATERML
“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged:

(l) lConfidential business and financial information;
(2) Medical records.
3. ME_

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.

4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.l Basic Princip_les. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner
that ensures that access is limited to the persons authorized under this agreement

4.2 Disclosure of “CONF[DENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;
(b) the parties in this action, and their agents, including the officers, directors,

and employees (including in house counsel) of the receiving party to whom disclosure is

STIPULATED PROTECTIVE ORDER - 2

 

\QOO\]O\Ul-l>~b.ll\)»-¢

[\)N[\JNNN[\)Hr-\>-¢>-¢)-lr~>-»r-\>-lv-l
O\Lh-bbJNd-*O\OOO\IO\§h-PWNr-\O

 

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 3 of 10

reasonably necessary for this litigation, unless the parties agree that a particular document or
material produced is for Attorney’s Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acl<nowledgrnent and Agreement to Be Bound” (Exhibit
A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement The designating party shall pay all expenses related to such designation

(g) the author or recipient of a document containing the information or a
custodian or other person Who otherwise possessed or knew the information

4.3 Filing Confidential Material. Bef`ore filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party,
iri accordance with Local Civil Rule 5(g)(3)(A), to determine Whether the designating party will
remove the confidential designation, Whether the document can be redacted, or Whether a motion
to seal or stipulation and proposed order is warranted During the meet and confer process, the
designating party must identify the basis f`or sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to seal, along with any objection to

sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

STIPULATED PROTECTIVE ORDER - 3

 

-l>L)->l\)

\DOO\`|O\UI

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 5 of 10

proceedings), the designating party must affix the Word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies for
protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial nroceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcriptl Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in Which the information or item is stored the Word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 lnadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement
6. CHALLENGING CONFIDENTlALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

STIPULATED PROTECTIVE ORDER - 5

 

\OOO\]O\Ul-I>L»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2118-cv-01422-RSL Document 28 Filed 04/19/19 Page 6 of 10

challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action. The
certification must list the date, manner, and participants to the conference. A good faith effort to
confer requires a face-to-face meeting or a telephone conference

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and iri compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to
maintain the material in question as confidential until the court rules on the challenge
7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue iri the other litigation that some or all of the material covered by the subpoena or order is

subject to this agreement Such notification shall include a copy of this agreement; and

STIPULATED PROTECTIVE ORDER - 6

 

\COO\]Q\U'l-P

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 7 of 10

(c) cooperate with respect to all reasonable procedures sought to be pursued

by the designating party whose confidential material may be affected.
8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise,, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to Whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgrnent and
Agreement to Be Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein
10. NON TERMINATION AND RETURN OF DOCUl\/[ENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all

documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

STIPULATED PROTECTIVE ORDER - 7

 

LUJN

\OOO\]G\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 8 of 10

deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD_

DATED: Auril 19, 2019

DATED: Anril 19. 2019

STIPULATED PROTECTIVE ORDER - 8

s/Judith Lonnquist
Judith Lonnquist
Law Offices of Judith A. Lonnquist, P.S.
1218 3rd Avenue, Suite 1500
Seattle, WA 98101-3083
Ph. (206) 622-2086
email: lojal@aol.com
Attorneys for Plaintiff

s/N. Jose,r_)h Wonderli=
N. Joseph Wonderly
Davis Wright Tremaine
920 Fifth Avenue, Suite 3300
Seattle, WA 98104
Ph. (206) 622-3150
email: joewonderly@dwt.com
Attorneys for Defendant

 

LWN

\OOG\]O\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01422-RSL Document 28 Filed 04/19/19 Page 9 of 10

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal
or state proceeding, constitute a waiver by the producing party of any privilege applicable to
those documents, including the attorney-client privilege, attorney work-product protection, or

any other privilege or protection recognized by law.

DATED: HP'\"/lzoi@\@lq
///l/lfl SCW><M/

Robert S.'Lasnik
United States District Court Judge

STIPULATED PROTECTIVE ORDER - 9

 

Lb-)I\)

\OOO\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

CaSe 2218-CV-01422-RSL Document 28 Filed 04/19/19 Page 10 Of 10

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Westem District of Washington on [date] in the
case of Crossland v. WideOrbit, 2:18-0v-01422RSL. I agree to comply With and to be bound by
all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
so comply could expose me to sanctions and punishment in the nature of contempt I solemnly
promise that l will not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance with the
provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Westem District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action

Date:

 

City and State where sworn and Signed:

 

Printed name:

Signature:

 

STIPULATED PROTECTIVE ORDER - 10

 

